
	

114 SRES 423 ATS: Congratulating the University of Minnesota Women’s Ice Hockey Team on winning the 2016 National Collegiate Athletic Association Women’s Ice Hockey Championship. 
U.S. Senate
2016-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 423
		IN THE SENATE OF THE UNITED STATES
		
			April 13, 2016
			Ms. Klobuchar (for herself and Mr. Franken) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the University of Minnesota Women’s Ice Hockey Team on winning the 2016 National
			 Collegiate Athletic Association Women’s Ice Hockey Championship. 
	
	
 Whereas, on Sunday, March 20, 2016, the University of Minnesota Gophers won the 2016 National Collegiate Athletic Association (referred to in this preamble as the NCAA) Women’s Ice Hockey Championship against previously undefeated Boston College by a score of 3 to 1;
 Whereas, on Friday, March 18, 2016, Sarah Potomak scored the game-winning goal in overtime to give the University of Minnesota a 3-2 win over rival University of Wisconsin in a Frozen Four semifinal game and advance to the national championship game for the fifth consecutive year;
 Whereas the University of Minnesota Women’s Ice Hockey Team won an impressive 35 games during the 2015-2016 season;
 Whereas the University of Minnesota Women’s Ice Hockey Team has won 4 of the last 5 national championships;
 Whereas the University of Minnesota Women’s Ice Hockey Team has won 7 national championships overall, including back-to-back championships in 2004 and 2005, 2012 and 2013, and 2015 and 2016;
 Whereas the University of Minnesota Women’s Ice Hockey Team has the most NCAA Women’s Ice Hockey Championships and NCAA Women’s Ice Hockey Tournament wins; and
 Whereas the University of Minnesota Women’s Ice Hockey program— (1)benefits from 7 years of steady leadership from Head Coach Brad Frost;
 (2)features 3 All-Americans, as named by the American Hockey Coaches Association, on the 2015-2016 team;
 (3)has a remarkable roster of players, including Amanda Kessel, Sarah Potomak, Amanda Leveille, and Lee Stecklein, all of whom were named to the 2016 Frozen Four All-Tournament Team; and
 (4)has a multitude of players, past and present, who have represented the United States in Olympic competition: Now, therefore, be it
			
	
 That the Senate recognizes— (1)the University of Minnesota Women’s Ice Hockey Team on winning the 2016 National Collegiate Athletic Association Women’s Ice Hockey Championship; and
 (2)the achievements of the players, coaches, staff, and fans who contributed to the championship season.
			
